                                   Case 1:16-cr-00847-JGK Document 89 Filed 02/09/21 Page 1 of 6
AO 2458 (Rev. 09/ 19)        Judgment in a Criminal Case            (form modified within District on Sept. 30, 2019)
                             Sheet I



                                                           UNITED STATES DISTRICT COURT
                                                                        Southern District of New York
                                                                                              )
                UNITED ST ATES OF AMERICA                                                     )       JUDGMENT IN A CRIMINAL CASE
                                             V.                                               )
                         SHIEKH MIAH MAHATAB
                                                                                              )
                                                                                              )       Case Number: 1:16CR00847-002 (JGK)
                                                                                              )       USM Number: 583354-054
                                                                                              )
                                                                                              )        MARK I. COHEN
                                                                                              )       Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)                       ONE AND TWO OF THE INDICTMENT
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                              Nature of Offense                                                                Offense Ended
18 USC 371                                   Conspiracy to Steal Government Funds                                             3/31/2015

18USC641                                     Theft of Government Funds                                                        7/31/2013       2



       The defendant is sentenced as provided in pages 2 through                             _ _6_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
Ill Count(s)         ALL OPEN COUNTS                                     Dis         ~ are dismissed on the motion of the United States.
                     -------------
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid . If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                                             1/26/2021

           p. ·-·          ·------ -·
           t
            ~
                --
                  -·
                     -   -   - -   ·   ----       -·   -   -   ••
                                                                                            Date of Imposition of Judgment
              ~-,~..,~ :..; u'1 '
            ! ! flr\(' ," )l' A~~ T",'
            ' ' __, - - - _-1.· --'• ~ ...




                                                                                                    JOHN G. KOELTL, UNITED STATES DISTRICT JUDGE
                                                                                            Name and Title of Judge



                                                                                             Date
                             Case 1:16-cr-00847-JGK Document 89 Filed 02/09/21 Page 2 of 6
AO 245B (Rev . 09/ 19) Judgment in Criminal Case
  ·                     Sheet 2 - Imprisonment
                                                                                                   Judgment - Page       2   of   6
 DEFENDANT: SHIEKH MIAH MAHATAB
 CASE NUMBER: 1:16CR00847-002 (JGK)

                                                          IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  10 months, to run concurrently on Counts 1 and 2.




      ~ The court makes the following recommendations to the Bureau of Prisons:
        --That the defendant be incarcerated in the New York City area, so that can be close to his family.




      D The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
           D at       _ _ _ _ _ _ _ _ _ D a.m.               D p.m.       on
           D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons :
           D before 2 p.m. on
           D as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.


                                                                RETURN
 I have executed this judgment as follows :




           Defendant delivered on                                                       to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                UNITED STATES MARSHAL



                                                                         By - - - - - - - -- - - - - - - - - - -- - - -
                                                                                             DEPUTY UNITED STATES MARSHAL
                           Case 1:16-cr-00847-JGK Document 89 Filed 02/09/21 Page 3 of 6
AO 245B (Rev 09/ 19) Judgment in a Crimin al Case
                     Sheet 3 - Supervised Release
                                                                                                        Judgment- Page _ __      of
DEFENDANT: SHIEKH MIAH MAHATAB
CASE NUMBER: 1:16CR00847-002 (JGK)
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 3 years, to run concurrently on Counts 1 and 2.

 --The defendant shall not possess a firearm or destructive device, as defined in 18 USC 921 .

 --The defendant shall provide the Probation Department with access to any requested financial information.

 --The defendant shall incur no new credit charges, nor shall he open any additional lines of credit without the approval of the
 Probation Department, unless the defendant is in compliance with the installment payment schedule .

 --The defendant shall submit his person, and any property, residence, vehicle, papers, computer, other electronic
 communication , data storage devices, cloud storage or media, and effects to a search by any United States Probation
 Officer, and if needed, with the assistance of any law enforcement. The search is to be conducted when there is reasonable
 suspicion concerning violation of a condition of supervision or unlawful conduct by the person being supervised . Failure to
 submit to a search may be grounds for revocation of the defendant's supervised release. The defendant shall warn any
 other occupants that the premises may be subject to search, pursuant to this condition. Any search shall be conducted at a
 reasonable time and in a reasonable manner.

 --The Probation Department shall provide the defendant with vocational training and the defendant is required to comply
 with any vocational training provided by the Probation Department.

 --The defendant shall pay restitution in the amount of $114,669.45, payable to the Internal Revenue Service . The restitution
 is joint and several with Anik Roy . Restitution is payable at the rate of 10% of the defendant's gross monthly income ,
 beginning 30 days after release from imprisonment. No interest shall accrue on the unpaid restitution because the
 defendant lacks the ability to pay interest.

 --The defendant shall forfeit $114,669.45 to the government.




                                                    MANDATORY CONDITIONS
I.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              ltJ The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse . (check if applicable)
4.     Ill You must make restitution in accordance with 18 U.S.C . §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution . (check if applicable)
5.     Ill You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     D   You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901 , et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where yo u
           reside, work, are a student, or were convicted of a quali fy ing offense. (check if applicable)
7.     D   You must participate in an approved program for domestic violence. (check if applicable)

You must comp ly with the standard conditions that have been adopted by thi s court as well as with any other conditions on the attached
page.
                             Case 1:16-cr-00847-JGK Document 89 Filed 02/09/21 Page 4 of 6
AO 2458 (Rev . 09/ 19)   Judgment in a Criminal Case
                         Sheet 3A - Supervised Release
                                                                                              Judgment- Page _ _ _ __ of - - - ~ - -
DEFENDANT: SHIEKH MIAH MAHATAB
CASE NUMBER: 1:16CR00847-002 (JGK)

                                         STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
     frame .
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed .
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I0
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
     aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
     convicted ofa felony , you must not knowingly communicate or interact with that person without first getting the permission of the
     probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I0. You must not own, possess, or have access to a firearm , ammunition, destructive device, or dangerous weapon (i.e., anything that was
     designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11 . You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
     first getting the permission of the court.
12. You must follow the instructions of the probation officer related to the conditions of supervision .




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts. gov.


Defendant's Signature                                                                                    Date
                                                                                                                ------------
                             Case 1:16-cr-00847-JGK Document 89 Filed 02/09/21 Page 5 of 6
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                             Judgment - Page   - ~5~ _   of       6
 DEFENDANT: SHIEKH MIAH MAHATAB
 CASE NUMBER: 1:16CR00847-002 (JGK)
                                                 CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment             Restitution                 Fine                       AV AA Assessment*             NT A Assessment**
 TOTALS             $   200 .00              $114,669.45              $                           $                             $



 D The detennination of restitution is deferred until           -----
                                                                             . An Amended Judgment in a Criminal Case (AO 245C) will be
       entered after such detennination.

 !ti   The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
       the priority order or percentage payment column below. However, pursuant to 18 U.S .C. § 3664(i), all nonfederal victims must be paid
       before the United States is paid .

 Name of Payee                                                    Total Loss***                   Restitution Ordered          Priority or Percentage
  Internal Revenue Service                                                  $114,669.45                     $114,669.45




 TOTALS                                $                  114,669.45               $                  114,669.45


 D      Restitution amount ordered pursuant to plea agreement $

 D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U .S .C. § 3612(f). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U .S.C. § 3612(g).

 Ill    The court detennined that the defendant does not have the ability to pay interest and it is ordered that:

        Ill   the interest requirement is waived for the          D fine     Ill   restitution.

        D the interest requirement for the           D     fine    D restitution is modified as follows :

 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub . L. No . 115-299.
 ** Justice for Victims of Trafficking Act of2015, Pub. L. No . 114-22.
 *** Findings for the total amount of losses are required under Chapters I09A, 110, 11 OA, and 113A of Title               18 for offenses committed on
 or after September 13, 1994, but before April 23 , 1996.
AO 245B (Rev. 09/ 19)
                             Case 1:16-cr-00847-JGK Document 89 Filed 02/09/21 Page 6 of 6
                        Judgment in a Criminal Case
                        Sheet 6 - Schedule of Payments
                                                                                                                      Judgment - Page      6       of
 DEFENDANT: SHIEKH MIAH MAHATAB
 CASE NUMBER: 1:16CR00847-002 (JGK)

                                                           SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A
        •      Lump sum payment of$                                  due immediately, balance due

               •    not later than                                        , or
               •    in accordance with    •    C,
                                                     •        D,     •     E, or       D F below; or

 B      •      Payment to begin immediately (may be combined with                  •   c,        DD, or       D F below); or

 C      D      Payment in equal                          (e .g. , weekly, monthly, quarterly) installments of $                over a period of
                             (e .g., months or years), to commence                          (e .g. , 30 or 60 days) after the date of this judgment; or

 D      D      Payment in equal       _ _ _ _ _ (e .g. , weekly, monthly. quarterly) installments of $ _ _ _ over a period of
                             (e .g., months or years), to commence _____ (e .g. , 30 or 60 days) after release from imprisonment to a
               term of supervision; or

 E      D      Payment during the term of supervised release will commence within _____ (e .g .. 30 or 60 days) after release from
               imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F      liZ]   Special instructions regarding the payment of criminal monetary penalties:
                --The special assessment shall be due immediately.

               --Restitution is payable at the rate of 10% of the defendant's gross monthly income, beginning 30 days after
               release from imprisonment. No interest shall accrue on the unpaid restitution, because the defendant lacks the
               ability to pay interest.

 Unless the court has expressly ordered otherwise, ifthisjudgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 Ill    Joint and Several

        Case Number
        Defendant and Co-Defendant Names                                                          Joint and Several                 Corresponding Payee,
        (including defendant number)                            Total Amount                           Amount                           if appropriate
        Anik Roy, 16 er 847-01 (JGK)
                                                                   114,669.45                  114,669.45


 D      The defendant shat I pay the cost of prosecution.

 D      The defendant shall pay the following court cost(s):

 i;zJ   The defendant shall forfeit the defendant's interest in the following property to the United States:
        $114,669.45 to the government.


 Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assessment,
 (5) fine principal, (6) fine interest, (7) community restitution, (8) JVT A assessment, (9) penalties, and (I 0) costs, including cost of
 prosecution and court costs.
